DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 9 September 2022 (Reply”).  As directed in the Reply:
	Claims 31, 34, 38, 39, 44, 47 have been amended;
	Claims 1-30 remain cancelled; and 
	no claims have been added.
Thus, Claims 31-50 are presently pending in this application, with Claims 39-50 having been previously withdrawn from consideration.
	Applicant’s amendment to the Abstract and Specification (but see below) are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
Requirement to Elect
Applicant's confirmation of the telephonic election with traverse of Group I, Claims 31-38, in the Reply is acknowledged.  At page 10 of the Reply, under the heading, “Election,” Applicant argues that the three groups of claims identified in the Action of 9 May 2022 (“Action”) each have the same technical inventive feature, and thus do not lack unity of invention under the PCT.  As demonstrated below, while they have a common technical feature, that feature is not inventive and, thus, is not “special” within the meaning of PCT Rules 13.1, 13.2.  Additionally, given that the three groupings of claims relate to significantly different subject matter across multiple statutory classes of invention, the search burden would indeed be undue, to the extent that search burden is a part of the reasonableness inquiry when requiring this election.
The requirement is still deemed proper and is therefore made FINAL.
	35 U.S.C. § 103
	Beginning at page 13 of the Reply, Applicant argues against the rejections of the claims in the Action under sec. 103 along two lines: (1) Elsberry does not suggest a lumen coupled to a BTM by a solid porous surface, “as recited in Claim 31;” and (2) Haase does not describe changing a temperature of the bijel mixture to transform the bijel mixture into a bijel.
	Concerning point (1), Applicant’s arguments are not aligned with the terms of the claims, that is, Applicant argues a feature not required by the claims.  More specifically, Claim 31 recites, in pertinent part, “a cannula having a lumen and a solid porous surface disposed on one end of the cannula … and a bijel-templated material (BTM) having a first portion disposed within the lumen.”  The claim simply does not require ‘a lumen coupled to a BTM by a solid porous surface’ as stated by Applicant in the Reply.  Indeed, as detailed below under the sec. 112 portion of this Action, Applicant has not described this subject matter in the originally-filed application.  The claim further does not specify which end of the cannula includes the solid porous surface, and thus does not require that it be the end near where the BTM is located; and nowhere does the claim require a lumen coupled to a BTM by the solid porous surface – as disclosed by Applicant, the BTM is the solid porous surface.  Whether or not Elsberry teaches away from “a lumen coupled to a BTM by the solid porous surface” is therefore not relevant, because it is not a claim limitation.  Thus, Applicant’s first line of argument is not persuasive.
	Concerning point (2), Applicant asserts that Haase’s BTM is not transformed via temperature change and, therefore, even when combined with Elsberry, the resulting device is still not read on by the claims.  The claim term at issue here is, “wherein the BTM is generated by changing a temperature of a bijel mixture” and is thus drafted in product-by-process form.  M.P.E.P. § 2113 details the analysis governing the interpretation of this limitation, emphasizing that the accused term covers the end product of the process specified in the claim, and is not limited by that specific process.  As applied in the instant case, the claim states that the end product is a BTM, and Applicant has identified no evidence in the record that Haase’s end product BTM, formed without temperature change, is structurally different from the claimed temperature-change-generated BTM.  Accordingly, Applicant has not shifted the burden (M.P.E.P. § 2113(II)) back to the Office to demonstrate that the claimed BTM and Haase’s are the same, and the record evidence supports the rejection of the claim.  Therefore, this line of argument is also not persuasive.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 May and 17 July 2022 were filed after the mailing date of the Action on 9 May 2022.  The submissions comply with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDSs are being considered by the examiner.
The Examiner has, however, stricken three (3) documents from the ‘list’ in the IDS filed 11 May 2022 because they were already of record.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 34, lines 3-4, uses the term “form covalent bonds with a plurality of complementary chemistries of the BTM,” which is not discussed in the specification using that term.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites a cannula having both “a solid porous surface disposed on one end of the cannula” and “a bijel-templated material (BTM) having a first portion disposed within the lumen and a remaining portion protruding from the opening of the cannula…”.  There is no support in the application as originally filed of the device including both of these separate features, and thus no evidence in the record that the inventors had conceived of this combination of subject matter as of the filing date of the Application.
	Claims 32-38 are rejected as being dependent from Claim 31 and not curing the deficiency noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 31-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2001/0027599, by Elsberry ("Elsberry") in view of International Patent App. Publ. No. 2016/196473, by Haase et al. (“Haase”).
	Elsberry discloses an infusion device substantially as claimed by Applicant, as follows and with reference to the annotated version of its Fig. 5 (“AnnFig”), below.



	Claim 31:	An infusion device (Fig. 3) comprising:
	a. a cannula (Fig. 3, 16) having a lumen (Fig. 3, 44) and a solid porous surface (AnnFig: SPS) disposed on one end of the cannula (Fig. 3, at 42), wherein the solid porous surface is fluidly connected to said lumen (AnnFig, SPS is within the lumen and thus fluidly connected to it); and
	b. a material (AnnFig, 24) having a first portion disposed within the lumen (AnnFig, BTM1) and a remaining portion protruding from the opening of the cannula (AnnFig, BTM2),
	Elsberry does not, however, disclose that the porous material out of which its tip 24 is formed is a bijel-templated material.  As discussed above, there is no evidence of record that the process of forming the BTM in the clause, “wherein the BTM is generated by changing a temperature of a bijel mixture” affects the end-product BTM, and thus the clause reads on any BTM, including that of Elsberry.
	Haase relates to porous materials, their methods of making, and uses, and is therefore from an art which is the same, or closely analogous, to those of Applicant’s claims and Elsberry.  Haase teaches that bijel-templated materials can be used in drug delivery:

Embodiments of the bijel manufacturing described herein have significant potential for large-scale manufacturing of hierarchically structured bijels for applications that require bicontinuous liquid structures, such as drug delivery, interfacial catalysis, edible bijels and liquid-liquid extraction.

(Haase, pg. 5, lines 33-36) (emphasis added).  According to Haase, “The inventors surprisingly developed bijels that can be manufactured continuously in more cost-effective and efficient ways, that have greater stability across a range of temperatures, and that can be tailored to various end uses.” (Haase, pg. 5, lines 25-27)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use a bijel-templated material as the material for Elsberry’s porous drug delivery tip 24, because Haase teaches that such materials can be used for drug delivery and can be manufactured continuously in more cost-effective and efficient ways.
	Claim 32: (The infusion device of claim 31,) wherein the bijel-templated material comprises continuous, interconnected channels with multiple perfusion outlets (Haase at least at Fig. 4)
	Claim 36: (The infusion device of claim 31,) wherein the first portion of the bijel- templated material within the lumen prevents kinking of the cannula (when flexed, at least an incremental amount of Elsberry’s cannula 16 at the distal end will not kink).
	Claim 37: (The infusion device of claim 31,) wherein the cannula includes a proximal end (Elsberry Fig. 3, at 36), a distal end (Elsberry Fig. 3, 22) including the opening and the remaining portion of the bijel-templated material (AnnFig., BTM2), and the lumen extending between the proximal end and the distal end (Elsberry Fig. 3, lumen 44 is shown to extend entirely between the two ends of the cannula 16).
	Claim 38: An infusion system comprising: a pump (Elsberry Fig. 3, 2); and 
	an infusion device of claim 31 (see above) wherein the pump is fluidly coupled to the proximal end of the cannula (Elsberry Fig. 3, at pump connector 36).
	Concerning Claims 33 and 35, neither Elsberry nor Haase expressly describe how the tip 24 is attached to the inner surface of the cannula 16; however, Elsberry discusses the benefits of firmly attaching the tip 24 to the catheter portion 38:

A snug fit is desirable to both maintain the position of the catheter tip 24 in relation to the tubular portion 38 and to discourage seepage of agent between the interface of the exterior of the catheter tip 24 and the interior surface of the tubular portion 38.

In addition, securing the tip 24 in the end of the catheter 16 has the clear benefit of inhibiting or preventing the tip 24 from being dislodged from the catheter and freely moving within the patient’s brain, which could cause injury to the patient, including by surgical intervention to retrieve a detached tip 24.
	Elsberry also teaches that, to secure a tip 46 (see Fig. 3) to the inner surface of its devices end 24, adhesive may be used ([0027]) to bond the two together.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to bond the tip of an Elsberry/Haase infusion catheter to the inner surface of its catheter with adhesive, because Elsberry teaches that adhesives may be used to bond together subcomponents of catheters, and to maintain the position of the catheter tip in relation to the tubular portion and to discourage seepage of drug between the interface of the exterior of the catheter tip and the interior surface of the tubular portion, as well as to safeguard the patient’s safety.  The resulting catheter therefore includes:
	the first portion of the bijel- templated material disposed within the lumen bonded, at least in part, to an internal surface of the cannula (bonded via adhesive, Claim 33); and
	the first portion of the bijel- templated material is bonded to the internal surface of the cannula by mechanically affixing the first portion of the bijel-templated material, at least in part, to an internal surface of the cannula (Claim 35; adhesive is a form of mechanical bonding).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Elsberry and Haase as applied against Claim 31 above, and further in view of U.S. Patent App. Publ. No. 2014/0142551, by Nagata et al. (“Nagata”).
Elsberry and Haase together describe a device substantially as claimed by Applicant; see above.  They do not, however, disclose that the first portion of the bijel- templated material is bonded to the internal surface of the cannula that is activated by chemical means to form covalent bonds with complementary chemistries of the BTM.
Nagata relates to processes for constructing catheters, and the catheters themselves, and is therefor from an art which is the same as, or closely analogous to, those of Applicant’s claims, Elsberry, and Haase.  Nagata teaches that the materials from which portions of a catheter which are to be bonded together should be chosen so that the materials form covalent bonds because of the materials’ complementary chemistries, so that the materials are well bonded together, which will inhibit failure of the bond and thus the catheter’s structure (Nagata, [0071]: “To fix such a hydrophilic polymer material to the outer surface of the catheter tube 10, a covalent bond may preferably be carried out with a reactive functional group which exists or is introduced in the outer layer covering body 53, or on the surface of the outer layer covering body 53. In this manner, a sustainable lubricant surface can be obtained.”)
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to bond the first portion of the bijel-templated material of an Elsberry/Haase infusion catheter to the internal surface of the cannula that is activated by chemical means to form covalent bonds with complementary chemistries of the BTM, because Nagata teaches selecting the materials of portions of a catheter which are to be bonded together activated by chemical means to form covalent bonds with complementary chemistries in order to better bond the materials together and thus inhibit failure of the structure of the catheter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. Nos. 2002/0052576, 2007/0255230, and 2013/0253266, and U.S. Patent No. 4,402,684, all describe infusion catheters which include portions of the catheter shaft that are porous.
	The balance of the documents cited with this Office Action relate generally to the use of materials in the construction of catheters that rely on covalent bonds to join portions of the catheter together.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/06/2022